Citation Nr: 0525446	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  00-24 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for chronic 
lumbosacral strain with degenerative arthritis, rated as 20 
percent disabling prior to January 22, 2003 and 40 percent 
disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983, and from September 1983 to December 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
service connection for chronic lumbosacral strain, and 
assigned an initial 20 percent disability evaluation 
effective to the date of claim; October 23, 1995.  
Thereafter, the St. Petersburg, Florida RO assumed 
jurisdiction over the case.  The case was before the Board in 
September 2002 at which time the Board conducted additional 
development pursuant to its authority under 38 C.F.R. 
§ 19.9(a)(2).  

Subsequently, the United States Court of Appeals for the 
Federal Circuit invalidated the portion of 38 C.F.R. 
§ 19.9(a)(2) allowing Board review of evidence not initially 
considered by the RO without obtaining a waiver of review 
from the claimant.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Upon 
receipt of additional evidence, the Board remanded the case 
to the RO in September 2003 for review of the evidence 
obtained by the Board.  An RO rating decision dated March 
2005 assigned a 40 percent rating for chronic lumbosacral 
strain with degenerative arthritis effective January 22, 
2003.  The Board has rephrased the issue listed on the title 
page to reflect that the appeal involves a staged initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(where an appeal stems from an initial rating, VA must frame 
and consider the issue as to whether separate or "staged" 
ratings may be assigned for any or all of the retroactive 
period from the effective date of the grant of service 
connection in addition to a prospective rating).

The Board notes that the veteran's representative has raised 
the issue of entitlement to a total disability rating based 
upon individual unemployability.  The Board does not have 
jurisdiction over the claim, and it is referred to the RO for 
appropriate action.

FINDINGS OF FACT

1.  Prior to January 22, 2003, the veteran's thoracolumbar 
spine disability was manifested by pain, restricted range of 
motion, and functional limitation on use with no chronic 
neurologic deficits; his overall limitation of motion was 
less than severe in degree.

2.  Since January 22, 2003, the veteran's thoracolumbar spine 
disability has been manifested by pain, restricted range of 
motion and functional limitation on use with no chronic 
neurologic deficits; his overall limitation of motion is 
severe in degree.


CONCLUSION OF LAW

The criteria for a higher initial rating for service 
connected thoracolumbar spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 5292, 5293 
(1995-2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003-
04).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to a higher initial evaluation 
for his service connected thoracolumbar spine disability.  
The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records; his statements in support of claim; VA 
clinic records; VA examination reports dated January 1996 and 
January 2003; medical statements and records from Doctors 
William V. Craig, Gerald J. Conezio, and Michael E. Lebowitz; 
and arguments presented on behalf of the veteran by his 
representative.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. 
Gober, 14 Vet. App. 122 (2000).  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on each aspect of his claim.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

Historically, the veteran was involved in a motor vehicle 
accident while on active duty in March 1983.  He required 
five sutures in the low back, and reported recurrent low back 
pain on his May 1983 separation examination.  He filed his 
original application for service connection by means of a VA 
Form 21-526 received on October 23, 1995.

In pertinent part, a December 1995 VA clinic record reflected 
the veteran's report of chronic low back pain with limited 
range of motion and increased symptoms with bending and 
lifting as well as cold and damp weather.  He denied pain or 
numbness of the legs.  His physical examination demonstrated 
lumbar spine motion of 35 degrees of flexion, 20 degrees of 
extension, 20 degrees of lateral bending, and 35 degrees of 
rotation.  He had a positive straight leg raise (SLR) test 
with pain in the hip area at 20 degrees.

VA spine examination in January 1996 reflected the veteran's 
report of intermittent aching of his back with occasional 
radiation into the anterior aspect of his right thigh.  He 
reported difficulty with activities such as working on a 
ladder for prolonged periods of time.  His past treatment 
included cortisone shots that provided some relief, and a 
back support that provided considerable relief when worn.  On 
physical examination, he was noted to have a moderate degree 
of spasm of his right sacrospinalis muscle group.  The lumbar 
spine demonstrated 60 degrees of forward bending, 30 degrees 
of backward bending, tilting to 45 degrees bilaterally, and 
normal twisting bilaterally.  He was able to squat in such a 
fashion that his buttocks touched his heels, and to heel and 
toe walk without difficulty.  His lower extremities were 
grossly symmetrical to measurement.  SLR was carried out to 
65 degrees on the right with no marked discomfort, and 90 
degrees on the left with no discomfort.  His neurologic 
examination was physiological throughout, and there was no 
sensory deficit to pinprick.  X-ray examination was noted to 
be unremarkable with preserved disc spaces and no evidence of 
vertebral compression or destruction.  He was given a 
diagnosis of chronic lumbosacral strain on the right with no 
evidence of neurological impingement or deficit.

A December 1996 VA clinic record recorded the veteran's 
complaint of right thigh numbness of one months' duration.  
His physical examination noted decreased sensation of the 
right lateral thigh per light touch.  He was given an 
impression of right thigh paresthesia.

A February 1998 letter from Dr. Craig noted that the veteran 
had been treated from time to time with low back discomfort.  
His physical examination findings were significant for mild 
tenderness and straightening of the lumbosacral lordotic 
curve, negative SLR's bilaterally, preserved deep tendon 
reflexes (DTR's), and normal neurovascular examination.  His 
lumbar spine demonstrated 45 degrees of anterior bending, 15 
degrees of posterior bending, 35 degrees of tilt bilaterally, 
and 20 degrees of twisting bilaterally.  

Clinic records from Dr. Conezio in February 1998 record the 
veteran as manifesting an L3-L4 radiculopathy.  However, a 
magnetic resonance imaging (MRI) scan performed later that 
month showed good preservation of disc height and disc signal 
with no evidence of significant protrusion or compromise of 
the spinal canal nor neural compression.  The impression was 
of a negative study.

A September 1998 VA medical admission physical examination 
noted findings of full range of motion (FROM) of the back 
without deformity, 5/5 extremity strength bilaterally, 2+ 
DTR's, and normal gait.

A Board decision dated November 1999 granted service 
connection for chronic lumbosacral strain.  An RO rating 
decision dated December 1999 assigned an initial 20 percent 
evaluation for chronic lumbosacral strain, effective October 
23, 1995, under Diagnostic Code 5295.  The veteran has 
appealed the initial rating assigned for his thoracolumbar 
spine disability.  

The veteran was seen by Dr. Conezio in May 2000 with 
complaint of back pain and right hip discomfort.  He 
described occasional flare-ups of back pain that had recently 
worsened, morning stiffness and a "burning" sensation in 
the right thigh.  His physical examination demonstrated 
decreased flexion to 90 degrees and decreased rightward 
rotation secondary to discomfort.  There was significant 
tenderness of the right lumbar paralumbar musculature but no 
pain at the sciatic notch to palpation.  He had negative SLR, 
2+ DTR's, no sensory level deficit, and 5/5 strength in the 
lower extremities.  There was some tenderness to palpation of 
the right trochanteric process and pain on extremes of right 
hip rotation.  He was given an assessment of right hip pain 
possibly secondary to degenerative joint disease (DJD) or 
trochanteric bursitis, and lumbar back pain with "sciatica 
given his radicular sympt.  Although he has a neg. SLR 
test."  He had similar findings in June 2000.  

A June 2000 MRI report prepared by Dr. Lebowitz described a 
deformity in the lateral aspect of the right L3 transverse 
process in a manner that suggested that an old healed 
fracture.  There was no evidence of any acute or recent 
traumatic abnormality.  There was very minimal spurring in 
the lumbar spine.  The disc spaces were maintained, the 
sacroiliac (SI) joints and soft tissues were normal, and 
there was no spondylolysis or spondylolisthesis.  Dr. 
Lebowitz offered an impression of presumed old healed 
fracture of the right L3 transverse process and minimal 
degenerative change.

A September 2000 VA clinic record included findings of FROM 
of the musculoskeletal system with 5/5 strength bilaterally 
and normal gait.  The neurologic, sensory and DTR functions 
were intact.  Clinic records from Dr. Conezio in September 
and October of 2000 showed no change in the veteran's 
clinical findings.  In October 2000, Dr. Conezio provided an 
assessment that the back pain was most likely due to bone 
spurs.

In a VA Form 9 filing received in November 2000, the veteran 
described his lumbar spine disability as being manifested by 
severe and frequent pain.  He also alleged that his 
lumbosacral strain was misdiagnosed based upon evidence of a 
fracture and bone spurs.

In January 2003, the veteran underwent VA spine examination 
with benefit of review of his claims folder.  He reported a 
progressive worsening of pain and discomfort over the three 
previous years exacerbated by working 40 to 50 hour weeks as 
an electrician requiring his use of ladders.  He was less 
flexible with a decreasing ability to tolerate activities.  
He had difficulty with activities such as bending, stretching 
and using a ladder.  He had stiffness of the low back with 
tenderness of the lumbosacral area aggravated by sitting for 
more than 45 minutes or standing more than 15 minutes.  His 
daily discomfort was 7/10 when not working, and 10/10 when 
working.  He indicated being laid off due to his slow work 
pace.  He previously had episodes of back pain with cold 
weather, but now had such episodes with warm weather.  He 
obtained some relief with hot spa treatment and an expensive 
mattress.  He had stopped using a back brace due to 
restriction of his motion and discomfort.  He denied any 
disturbance in bowel movement, urination or sexual function.  
The Board observes that the examiner conducted an extensive 
review of the claims folder as reflected in the examination 
report.

On physical examination, the lumbar spine demonstrated an 
exaggeration of lumbar lordosis with no spine or back 
malalignment.  The shoulders and hips were level.  There was 
tenderness on the middle part of the lumbar spine, the tight 
muscle along the right paralumbosacral muscle, and the right 
sacroiliac region.  His lumbar flexion was limited to 30 
degrees with a subjective aggravation of pain and tightness 
at the right paralumbosacral muscle with cramping pain on 
additional bending.  He further bent over by bending his 
bilateral knees but keeping his back on a limited flexion 
position.  With positioning his spine in an upright position, 
he had subjective elevation of the pain to 0/10.  On bending 
over, he stated the pain was 10/10.  The lumbar extension was 
not demonstrated because of refusal to perform related to a 
prior bad experience that required one days' worth of bed 
rest.  Lateral bending to the right at 30 degrees without 
discomfort, to the left at 30 degrees with precipitation of 
spasm type pain and tightness on the right paralumbosacral 
muscle and right sacroiliac region.  He had a mild subjective 
tightness on the right paralumbosacral area muscle with right 
rotation at 45 degrees.  There was no appreciable area of 
swelling, discoloration, or local heat except for a firm, 
tender and prominent muscle along the right paralumbosacral 
area.  There was no appreciable change in posture nor listing 
of the back.  He was able to stand straight with spread legs 
for better balance.  He reported easy fatigability of the 
back on attempts at repeated flexion with subjective increase 
of the right lumbosacral pain that lasted longer.  He 
indicated that he had continuous back pain even while not 
carrying items and being unable to tolerate sitting beyond 45 
minutes or standing for more than 15 minutes due to 
aggravation of discomfort.  He obtained some relief lying in 
bed on his back.  The examiner offered the following 
assessment:

"1.  X-ray evidence of minimal degenerative 
arthritis by x-ray of the lumbosacral spine 
obtained April 6, 2001.

2.  Lumbosacral strain and spasm with recurrences 
of painful spasms precipitated by certain 
movements of the lumbosacral spine and aggravated 
by certain activities related with his occupation 
as an electrician, decreased capability for work 
on his usual trade as an electrician because of 
intolerance to stretching and other movements of 
the body which precipitate a spasm of the right 
lumbosacral muscle."

In a rating decision dated March 2005, the RO increased the 
initial rating for chronic lumbosacral strain with 
degenerative arthritis to 40 percent disabling under 
Diagnostic Code 5242.  The rating was made effective the date 
of VA examination on January 22, 2003.

The veteran's claim for a higher initial rating for his 
thoracolumbar spine disability stems from his original 
application for service connection filed on October 23, 1995.  
Effective September 23, 2002, VA revised the criteria for 
evaluating IVDS.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating diseases and injuries of the spine.  See 68 
Fed. Reg. 51454-51458 (Aug. 27, 2003).  The Board may only 
consider and apply the "new" criteria as of the effective 
date of enactment, but may apply the "old" criteria for the 
entire appeal period.  38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).

The veteran's 20 percent rating in effect from the time of 
filing of his application for service connection until 
January 22, 2003 came under the 'old" criteria.  This rating 
represented lumbar spine symptoms consistent with moderate 
limitation of lumbar spine motion (Diagnostic Code 5292), 
moderate and recurring attacks of IVDS (Diagnostic Code 5293) 
and lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position (Diagnostic Code 5295).  See 38 C.F.R. 
§ 4.71a (1997-2003).

A higher 40 percent rating was warranted for symptoms 
consistent with, or more closely approximating, severe 
limitation of lumbar motion (Diagnostic Code 5292), severe, 
recurring attacks of IVDS with little intermittent relief 
(Diagnostic Code 5293), and severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion 
(Diagnostic Code 5295).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2004).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2004).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

Prior to January 22, 2003, range of motion findings have 
ranged from 35 degrees to full flexion, 20 degrees to full 
extension, 20 degrees to full lateral bending, and 35 degrees 
to full rotation.  More specifically, a December 1995 VA 
clinic record documented findings of 35 degrees of flexion, 
20 degrees of extension, 20 degrees of lateral bending, and 
35 degrees of rotation.  VA spine examination in January 1996 
next showed 60 degrees of flexion, 30 degrees of extension, 
45 degrees of lateral bending, and normal rotation.  A 
February 1998 clinic record from Dr. Craig recorded 45 
degrees of flexion, 15 degrees of extension, 35 degrees of 
lateral bending, and 20 degrees of rotation.  In September 
1998, a VA medical admission recorded FROM.  A May 2000 
clinic record from Dr. Conezio recorded 90 degrees of forward 
flexion while a VA clinic record in September 2000 recorded 
FROM.

It is the responsibility of a rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2004).  For 
the time period prior to January 22, 2003, the Board finds by 
a preponderance of the evidence that the veteran's limitation 
of lumbar spine motion has been represented by pain, 
restricted range of motion and functional impairment on use; 
overall, his limitation of motion was most consistently 
demonstrated by range of motion loss that was less than 
severe in degree.  In so holding, the Board finds the veteran 
as competent to describe his symptoms of pain, limitation of 
motion and functional impairments that he relates to his 
lumbar spine disability.  38 C.F.R. § 3.159(a)(2) (2004).  He 
reported that, despite his symptoms, he worked 40 to 50 weeks 
in the electrician's trade.  In May 2000, he reported to Dr. 
Conezio that this flare-ups of pain were "occasional" in 
frequency.  There is no evidence of signs of disuse such as 
atrophy.  See 38 C.F.R. § 4.40 (2004).  The Board finds that 
the severity, frequency and duration of functional impairment 
during flare-ups of disability does not rise to the level to 
warrant a finding that the veteran's symptoms more closely 
approximate the criteria for severe limitation of lumbar 
spine motion.  As such, an increased rating is not warranted 
under Diagnostic Code 5292.

The clinical findings do not show listing of whole spine to 
opposite side, positive Goldthwaite's sign, abnormal mobility 
on forced motion nor consistent marked limitation of forward 
bending or loss of lateral motion.  His lumbosacral strain 
symptoms were not severe in degree.  As such, the criteria 
for a higher rating under Diagnostic Code 5295 is not 
warranted.  The veteran did report some paresthesia symptoms 
in the right thigh, but MRI examinations in February 1998 and 
June 2000 showed no compromise of the spinal canal nor 
objective clinical demonstrations of neurologic deficits.  
The lay and medical evidence establishes that the veteran had 
more than intermittent relief from attacks of IVDS.  As such, 
the Board finds that consideration of a higher rating under 
Diagnostic Code 5293 is not warranted.  There is no competent 
evidence of ankylosis to consider application of Diagnostic 
Codes 5286 or 5289.  See Shipwash v. Brown, 8 Vet. App. 218, 
221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
91 (27th ed. 1988) (ankylosis refers to immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure).  Cf. 38 C.F.R. § 4.71a, Schedule of ratings - 
musculoskeletal system, NOTE 5 (2004) (fixation of a spinal 
segment in neutral position (zero degrees) represents 
favorable ankylosis).

Furthermore, the veteran has argued that his service 
connected disability is more accurately diagnosed as 
residuals of vertebral fracture with bone spurs based upon 
findings from a June 2000 MRI report.  That report described 
a deformity of the lateral aspect of the L3 transverse 
process suggestive of an old healed fracture.  There are no 
clinical descriptions that a demonstrable deformity of the 
vertebral body is seen on physical examination and the 
numerous interpretation of x-ray examinations of record do 
not discuss the presence of a vertebral deformity.  
Therefore, there is no basis for consideration of a 10 
percent rating under Diagnostic Code 5285.

Changes to the IVDS Code became effective September 23, 2002.  
Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine which resulted 
in a renumbering of the IVDS criteria to Diagnostic Code 
5243.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  This 
regulatory change did not include any substantive change to 
the provisions enacted in 2002.  For purposes of this 
analysis, the Board will refer to the current numbering of 
Diagnostic Code 5243 in the discussion below.

The current criteria of Diagnostic 5243 evaluates IVDS 
(preoperatively or postoperatively) on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).

For purposes of evaluations under 5243, "[c]hronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, NOTE 1 (2004).  Orthopedic disabilities 
are rated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, NOTE 1 (2004).  Similarly, neurologic 
disabilities are rated separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.

As held above, the veteran's chronic orthopedic 
manifestations of his thoracolumbar spine disability prior to 
January 22, 2003 have been represented by limitation of 
motion of the lumbar spine that is not more than moderate in 
degree.  The RO, however, has granted the maximum 40 percent 
rating for limitation of motion effective January 22, 2003.  
Of note, the RO assigned the rating under Diagnostic Code 
5242 (degenerative arthritis of the spine with limitation of 
forward flexion to 30 degrees) even though Diagnostic Code 
5242 was not effective during that time period.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  Nonetheless, the evidence 
was sufficient to establish severe limitation of motion under 
the older criteria.  Absent evidence of spondylosis and/or 
demonstrable deformity of vertebral fracture, as above, the 
veteran has been assigned the maximum schedular rating for 
the orthopedic manifestations of his thoracolumbar spine 
disability subsequent to January 22, 2003.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) (consideration of 4.40 and 
4.45 is unnecessary where an appellant is in receipt of the 
maximum rating for limitation of motion).

Also as held above, the veteran does not manifest any chronic 
neurologic manifestations of his service connected 
thoracolumbar spine disability.  There have been occasional 
reports of paresthesia symptoms of the right thigh that, 
pursuant to MRI examinations in 1998 and 2000, have 
demonstrated no pathologic basis to relate the symptoms to a 
thoracolumbar spine origin.  His treating private clinicians 
have referred to his symptoms as a radicular symptoms of 
sciatica while, at the same time, acknowledging negative SLR 
tests and the absence of neurologic deficits.  The 
preponderance of the evidence demonstrates that there are no 
chronic neurologic manifestations of the service connected 
thoracolumbar spine disability warranting consideration of a 
separate rating.

Accordingly, the Board finds that the new criteria, allowing 
for combining of the separate evaluations of the chronic 
orthopedic and neurologic manifestations of thoracolumbar 
spine disability, only provides a favorable result following 
the range of motion findings documented on VA examination in 
January 2003.  An alternative higher 60 percent rating may be 
considered under Diagnostic Code 5243 where there have been 
incapacitating episodes of IVDS having a total duration of at 
least six weeks during a 12 month period.  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 U.S.C.A. § 4.71a, Diagnostic Code 5243, NOTE (2004).   The 
veteran has described an occasional need for bed rest, but a 
careful review of the record does not disclose a single 
instance where an episode of IVDS required treatment and a 
prescription of bed rest by a physician as required for 
consideration of an alternative rating based upon the yearly 
duration of episodes of IVDS.

Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  In pertinent part, the 
only possible higher rating available for a chronic 
orthopedic manifestation of lumbar spine disability under 
these revised criteria would require a finding of ankylosis 
of the entire thoracolumbar spine.  There is no competent 
evidence of ankylosis of the lumbar spine.  As such, the 
regulatory changes in 2003 do not offer a more favorable 
result in this case.

In summary, the Board finds that the preponderance of the 
evidence establishes that the veteran is not entitled to a 
higher initial rating for his thoracolumbar spine disability.  
The veteran has been deemed competent to describe his 
symptoms and manifestations of disability, but the 
preponderance of the lay and medical evidence is against a 
higher initial evaluation.  The benefit of the doubt rule, 
therefore, is not applicable.  Ortiz v. Principi, 274 F. 3d. 
1361, 1365 (Fed. Cir. 2001).

In so holding, the Board notes that the veteran filed his 
original claim in October 1995, and that this appeal ensues 
from an original grant of service connection.  On November 9, 
2000, the provisions of the Veterans Claims Assistance Act 
(VCAA) of 2000 were enacted into law.  106 P.L. 475, 114 
Stat. 2096 (2000).  In pertinent part, this law redefined 
VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§ 5102, 5103, 5103A and 5107 (West 2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

After filing a notice of disagreement (NOD) with respect to 
the initial rating assigned, the RO notified the veteran by a 
November 2000 letter of evidence and/or information deemed 
necessary to substantiate his claim and the relative duties 
on the part of himself and VA in obtaining this evidence.  A 
Statement of the Case (SOC) in November 2000 advised him of 
the Reasons and Bases for its denial, the applicable 
schedular and extraschedular criteria for establishing to 
entitlement to a higher initial rating as well as the 
evidence reviewed and considered.  A March 2002 Supplemental 
Statement of the Case (SSOC) further advised him of the 
Reasons and Bases for its denial of a schedular rating and 
consideration of an extraschedular rating.  By letter dated 
July 13, 2001, the RO provided the veteran a formal VCAA 
letter that notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  This letter also instructed him to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  A May 25, 2004 letter from the Appeals Management 
Center (AMC) in Washington, D.C., again notified the veteran 
of the evidence deemed necessary to substantiate the claim 
and the relative duties on the part of the veteran and VA in 
obtaining such information and/or evidence.  The April 2005 
SSOC supplied the veteran with the complete text of 38 C.F.R. 
§ 3.159(b)(1).

VA's General Counsel has recognized the impracticability of 
providing a section 5103 notice where the appeal stems from 
an NOD with respect to a downstream element of the claim.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  Based upon the above, the 
Board finds substantial compliance with VA's notice 
requirements.  The Board is mindful that, in concluding that 
the VCAA notice requirements have been satisfied, the Board 
has relied on multiple communications of record.  At bottom, 
what the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was 


harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  There is no indication 
that any aspect of the VCAA compliant language that may have 
been issued post-adjudicatory has prevented the veteran from 
providing evidence necessary to substantiate his claim and/or 
affected the essential fairness of the adjudication of the 
claim.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment notes, and 
private medical records identified by the veteran as relevant 
to his claim on appeal.  The veteran has not authorized VA to 
obtain any further evidence and/or information on his behalf.  
The veteran was afforded VA examination with benefit of 
review of the claims folder and that examination report, 
dated January 2003, includes a discussion of functional 
impairment and is adequate for rating purposes.  The lay and 
medical evidence of record, in its totality, provides the 
necessary information to decide the case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2004).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).




ORDER

A higher initial rating for service connected thoracolumbar 
spine disability is denied.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


